NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                        JUN 20 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                          No. 15-50251

                 Plaintiff - Appellee,             D.C. No. 2:03-cr-01257-RSWL

    v.
                                                   MEMORANDUM*
DANNY JOSEPH FABRICANT,

                 Defendant - Appellant.

                      Appeal from the United States District Court
                         for the Central District of California
                      Ronald S.W. Lew, District Judge, Presiding

                               Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Danny Joseph Fabricant appeals pro se from the district court’s order

denying his ex parte request for reimbursement of expenses pursuant to the

Criminal Justice Act (“CJA”), 18 U.S.C. § 3006A. We affirm.

         Fabricant contends that the district court erred by denying his request for

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reimbursement of the costs incurred in the preparation of his 28 U.S.C. § 2255

petition. The CJA authorizes reimbursement of costs for pro se petitioners seeking

habeas relief only where the district court determines that the interests of justice

“would have required the furnishing of [CJA] representation.” See Guide to

Judiciary Policy, Volume 7, Part A, § 310.10.30. Here, the district court

previously determined that Fabricant did not meet the standard for CJA

representation in his section 2255 proceeding. See 18 U.S.C. § 3006A(a)(2)(B)

(section 2255 petitioner may be appointed CJA representation where the court

“determines that the interests of justice so require”); see also Sanchez v. United

States, 50 F.3d 1448, 1456 (9th Cir. 1995) (“[T]here is no constitutional right to

counsel at a collateral, post-conviction section 2255 proceeding.”). Therefore, the

court correctly determined that nothing in the CJA allows for Fabricant to receive

the requested reimbursement.

      Fabricant’s May 2, 2016, request is denied.

      AFFIRMED.




                                           2                                    15-50251